Citation Nr: 1216864	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  02-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a prostate disability, to include chronic prostatitis and benign prostatic hypertrophy (BPH). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

The Veteran's claim of entitlement to service connection for chronic prostatitis was previously denied by the Board of Veterans' Appeals (Board) in June 1986, February 1991, and November 1994. 

This matter comes before the Board on appeal of a September 2001 rating decision by the VA RO in St. Paul, Minnesota, which denied service connection for chronic prostatitis.  The Board denied the claim in a January 2006 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated November 29, 2007, the Court vacated the Board's January 2006 decision and remanded the case.  

Following the Court's decision, the Board solicited the opinion of an independent medical expert (IME) regarding the Veteran's prostatitis.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  

On September 19, 2008, the Board wrote to the Veteran, providing him with a copy of the IME opinion and soliciting additional evidence and/or argument.  In response, the Veteran submitted additional argument in October 2008.

In a December 2008 decision, the Board denied this claim.  The Veteran again appealed this matter to the Court.  In a Memorandum Decision dated March 24, 2011, the Court vacated the Board's December 2008 decision and remanded the case.  Following the Court's decision, the Board solicited a Veterans Health Administration (VHA) opinion regarding the Veteran's prostatitis.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  This opinion has been obtained and will be discussed below.

On January 25, 2012, the Board wrote to the Veteran, providing him with a copy of the VHA opinion and soliciting additional evidence and/or argument.  In response, the Veteran submitted additional argument in March 2012.

The Board notes that additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this evidence consists of records that were previously associated with the claims file or which essentially duplicate evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim.

In November 2002, a local hearing was held before a Decision Review Officer (DRO) at the Fargo, North Dakota, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO fully explained the issue on appeal during the hearing.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the personal hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

A prostate disability is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is a malignant tumor of the prostate shown to have manifested within 1 year of discharge from service.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, and 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2004 and January 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for a prostate disability, to include chronic prostatitis and BPH, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the claims file contains the records identified as being related to the Veteran's claim, and VA has fulfilled its duty to assist.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A VHA medical opinion was provided in January 2012.  The Board notes that the Veteran indicated in a March 2012 statement that he disagreed with the January 2012 VHA conclusion that his chronic prostatitis did not begin in service.  However, the Board notes that the examiner reviewed the claims file, noted the Veteran's assertions, and provided rationales for his opinions.  There is no indication that this opinion is inadequate in any way.  The Board finds this opinion to be thorough and complete.  Therefore, the Board finds this VHA opinion is sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include malignant tumors, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a prostate disability, to include chronic prostatitis and BPH.  The Veteran essentially contends that his disability is related to symptoms he experienced during his military service.  In particular, he points to in-service findings of hematuria in 1965 as evidence of a prostate problem at that time.  He also suggests that he has had a history of symptomatology related to his prostate condition, such as back pain, that began during service in the 1960's and continued to his first post-service diagnosis.  

His June 16, 1965, separation examination report noted that he had been experiencing hematuria.  A medical consultation was requested and the presence of blood in the urine was confirmed on July 8, 1965, and again 10 days later.  Further testing was negative for hematuria.  The examining physician noted the Veteran as having hematuria, transient, and noted that a diagnosis of glomerulonephritis was possible based on the finding of hematuria and hypertension, but this could not be confirmed without performing a renal biopsy.

Private treatment records from 1966 indicate that the Veteran had transient hematuria and lower back pain.  He was reportedly treated for bladder and kidney pain in 1970.  

In a 1977 private medical record, the Veteran was noted as probably having nonspecific urethritis.  The Veteran was apparently first diagnosed with prostatitis in approximately 1978.  Subsequent medical treatment records indicate occasional prostatitis or prostate problems.  In a May 1984 VA examination report, the Veteran was noted as having possible prostatitis. 

In August 2000, J.P.K. a VA urologist stated that a prior cytoscopy indicated that the Veteran's "prostate was small and did not seem to obstruct his outlet.  The bladder appeared normal" and the Veteran was being treated with Hytrin.  Dr. K. opined that the Veteran never had prostatitis, but instead "had increased sympathetic tone at the bladder neck and that the alpha blocker is producing adequate funneling of the bladder neck." 
      
In September 2000, M.W.S., M.D. indicated that, while the Veteran displayed symptoms of prostatitis in 1966, there was not enough evidence available to definitively assert that the Veteran's prostatitis began during his military service.  This physician did note, however, that hematuria was noted on the Veteran's "discharge exam in 1965, and it is possible in view of subsequent events and subsequent diagnoses, that [the Veteran] could certainly have had the beginnings of prostatitis in 1965." 

During an August 2001 VA examination, an examiner noted that the blood in the urine in 1965 in the service has nothing to do with the Veteran's now diagnosed benign prostate hypertrophy.  This examiner specifically referenced the above-mentioned opinion of Dr. K.

In a November 2001 statement, P.M., M.D., stated that testing in 1965 had not been as comprehensive as it could have been, and that the findings made in 1965, to the effect that the hematuria noted at that time was symptomatic of possible glomerulonephritis, may have been inaccurate in light of the absence of more extensive diagnostic testing.  Dr. P.M., concluded, after reviewing the evidence, that "[i]f indeed [glomerulopathy] did not appear then we are back to the possible role of [the] prostate and/or essential hypertension as a contributing factor and one cannot say for certain at this time that the prostate was completely ruled out on [the] discharge exam. . . . [T]he timing of the onset in this case is the problem in question and one cannot rule out the 1965 findings."

In January 2005, R.L.J., M.D. examined the Veteran and diagnosed him with prostatic hypertrophy with no current evidence of prostatitis.  He later agreed with Dr. K "that it is highly unlikely that [the veteran] ever had chronic prostatitis."  Dr. J. noted that the Veteran's urinalysis in the service indicated hematuria, not bacteriuria, and an internal medicine consult noted that the Veteran never had any GU tract problems.  After noting that the Veteran's enlistment and separation examinations did not reveal frequent or painful urination, Dr. J. stated that it is highly unlikely that the Veteran had or acquired chronic prostatitis while in service.  

A VA examination conducted in March 2005 revealed the Veteran's prostate to be nontender and of normal consistency, and he was diagnosed with chronic prostatodynia.  

In September 2008, J.J.S., M.D., a professor in the Department of Urology at Wake Forest University, rendered an opinion on the matter.  Specifically, Dr. S. indicated that, upon review of the medical evidence, the weight of the evidence is against an onset of chronic prostatitis during the period of service connection.  He noted that there is no evidence of antecedent symptomatology prior to the day of his discharge physical.  While he has no doubt developed symptoms compatible with the above-stated diagnosis, there was no prior established pattern.  The physician stated that, if the standard for showing a service connection is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity, he does not see how this is met.  He went on to state that, if his understanding is correct regarding this concept, it is hard to make the case that "prostatitis" existed as an established condition or diagnosis in the Veteran at the time of discharge.  Dr. S. additionally noted that the Veteran presently has lower urinary tract symptoms from benign prostatic hypertrophy (age 61) and/or bladder neck obstruction.  He also has periodic bouts of chronic prostatodynia or Category III CP/CPPS. 

In support of his claim, the Veteran submitted a medical treatise entitled 'Chronic Prostatitis' by Dr. G.A.P., which the Court has since noted "sets forth the problems in diagnosing and treating that condition.  The treatise further sets forth symptoms of that condition including low backache, burning and frequency of urination, and pus or blood cells in the urine, all of which are manifest in various medical reports of record." 

In December 2008, the Board denied the Veteran's claim of entitlement to service connection.  At that time, the claim was characterized solely as being for chronic prostatitis.  However, the claim has since been broadened to include any prostate disability, to include chronic prostatitis and BPH.

In a March 2011 Memorandum Decision, the Court vacated the Board's December 2008 decision.  The Court noted that the September 2008 medical opinion clarified a good deal of the evidence and issues in this case.  However, the Court further found that the available medical evidence of record is still insufficient to determine whether the Veteran's own report as to his history of symptoms establishes a connection between his current prostate condition(s) and his active duty service.

As such, a VHA opinion was obtained in January 2012.  In this opinion, the urologist indicated that he reviewed all supplied medical records, including those while the Veteran was in the Air Force, the VA records, and all outside records, and he defined the terms microhematuria (MH), BPH, and prostatitis.  The examiner noted that the Veteran voiced no urologic complaints during his time in service.  At his separation examination, he was doing to have microhematuria, confirmed on a second UA.  A third UA was negative.  A urologic workup was not performed and no definitive etiology for his MH was given.  He was also noted to have hypertension as his only significant medical problem.  In retrospect, the Veteran noted no generalized urologic symptoms prior to discharge, but claimed to have multiple generalized, non-urologic symptoms shortly after discharge from the service.  The urologist was given no medical records regarding the Veteran seeking treatment for these complaints.  The first record demonstrating any urologic problem was from March 1970, where he was given the diagnosis of "acute cystitis and urethritis".  There was no documented physical examination or laboratory studies included in the records to explain how this diagnosis was reached.  He had a negative IVP at that time.  There would be no further evidence of urologic complaints until a diagnosis of "nonspecific urethritis" in September 1977.  Six months later was the first time he was given the diagnosis of chronic prostatitis.  At that time, he was noted to have a normal Uroflowmetry with a peak flow rate of 34 cc/sec for a voided volume of 700 ml.  This is a normal flow rate, although the voided volume is about twice normal.  The Veteran, however, may have come overfilled for this study.  The Veteran would continue to be treated intermittently for his voiding symptoms.  During this timeframe, the Veteran has been treated for prostatitis, bladderneck dysfunction and BPH.  In January 1984, EPS was obtained and he was found to have WBCs in his EPS.  The urologist could not find any culture results.  He had a cytoscopy in 1991.  He has had his best clinical response to alpha-adrenergic blockade medications.  This medication is used to treat LUTS and BPH, but is also a known treatment for chronic pelvic pain syndrome (CPPS).  The urologist went on to acknowledge a 1962 article written by G.A.P., M.D. and the Veteran's belief that he had chronic prostatitis during his time in service.  The urologist noted that the 50-year old article is very outdated.  The landmark work in chronic prostatitis was written by Dr. T.S. in 1968, showing that most prostatitis is not bacterial in etiology.  Consequently, many of the statements made in the 1962 article have since been shown to be untrue.  Although low backache does occur in patients with CPPS, the majority do not have it and only a small percentage of people with low backache have CPPS as its etiology.  The urologist noted that, in his personal experience, the low backache causes some dysfunctional voiding (and thus produces the prostatitis) or the etiology of the backache is also producing pelvic floor dysfunction.  Most patients with CPPS have a normal UA.  Consequently, the presence of MH or pyuria makes one look for infectious or malignant causes for the urologic complaints before considering CPPS as their etiology.  CPPS is typically a diagnosis of exclusion, once all other causes for the symptoms have been ruled out.  The urologist concluded by diagnosing the Veteran with intermittent MH, chronic prostatitis category III, and BPH.  The urologist noted that the Veteran's intermittent MH clearly occurred while the Veteran was in service.  He could find very few other positive UA's for MH in the medical records.  Since discharge from the service, the Veteran has undergone an adequate workup to search for an etiology for MH, although this was not done while in the service.  The urologist noted that he sees no evidence of a urologic cause for his MH.  With regard to the Veteran's chronic prostatitis category III, this is probably IIIa, as the Veteran was noted to have WBCs in his EPS in 1984.  He has had no positive urine or EPS cultures, making the urologist believe that it is highly unlikely that he falls into Category II.  Although, he may have once fallen into Category II, there is no proof of this as there is no positive cultures.  He continues to have intermittent symptoms.  He has many potential etiologies for this disease.  He could have neural dysregulation from a prior chronic prostatic infection caused by undertreated cystitis in 1970 or 1977 (but again, there is no proof of a prostatic infection).  The latter date would be more likely, if he had an infection at that time, as the timing for the development of his chronic prostatitis symptoms occurred more closely to the latter date.  He may have pelvic floor dysfunction secondary to a back problem (he does have compression fractures of his lumbar vertebrae) or stress-related voiding dysfunction.  The disease often exists without a known etiology.  Any of these are much more likely etiologies for his chronic prostatitis than having had asymptomatic prostatitis while in the service, eventually progressing to symptomatic Category II prostatitis 12 years later.  There is no evidence in the urologic literature to support such a long initial dormant period.  Please note that there is no such disease a asymptomatic Category III prostatitis.  Therefore, the MH seen in 1965 was not a herald of the future development or the presence at the time of Category III prostatitis.  With regard to BPH, based upon his age, it is likely that he has some BPH at this time, which may be contributing in some way to his symptoms.  The normal Uroflow in 1977 rules out the presence of symptomatic BPH at that early date.  Since there is no known correlation between either MH or CPPS in one's youth and the development of BPH later in life, this is not a service-related issue.

The Board notes that the Veteran indicated in a March 2012 statement that he disagreed with the January 2012 VHA conclusion that his chronic prostatitis did not begin in service.  He asserted that he had hematuria in service.  He was not tested for prostatitis.  There were indicators at his discharge as shown by the diagnosis/impression of glomerulonephritis, subacute, possible, not proven.  The Veteran asserted that, if appropriate tests were available, it would have been proven either way, and that he continued to have medical treatment for this condition until it was diagnosed in 1977.  It was not dormant for those 12 years.  It was simply not properly diagnosed.

However, the Board finds that the physician who rendered the January 2012 VHA medical opinion was fully aware of the Veteran's medical history.  He clearly reviewed and considered the entire claims file, to include the Veteran's statements and assertions and the relevant medical evidence, and provided definitions for the relevant medical terms at hand.  This physician is an Attending Urologist at the North Florida/South Georgia Veterans Health System.  He offered detailed rationales for his opinions, and he specifically discussed why the 1962 article referred to by the Veteran is outdated and how many of the statements made in this article have since been shown to be untrue.  Therefore, despite the Veteran's assertions, the Board finds this opinion to be adequate, thorough, and probative with regard to the matter.

As an initial matter, with respect to granting service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no evidence of record indicating that the Veteran had a malignant tumor or prostate cancer within one year following service.  As such, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a) (2011).

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  

Upon review of all evidence of record, the Board notes that the claims file contains varying opinions regarding the possible etiology of the Veteran's current prostate conditions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In evaluating this claim, the Board notes that the November 2007 Court decision found several flaws in the previous January 2006 Board decision analysis. 

First, the Court noted that the Board's January 2006 decision failed to discuss a 1962 medical treatise entitled "Chronic Prostatitis" by G.A.P., M.D which was submitted by the Veteran and which, inter alia, indicated that "chronic prostatitis 'is never cured but the patient may be completely free of symptoms for weeks, months, or years.'"  See the Court's memorandum decision at page 5.  The Court stated that in light of Veteran's treatment records and the medical treatise, the Board should have discussed whether medical findings of "no current evidence for prostatitis" were attributable to a periodic remission of symptoms.  However, as discussed above, there is now of record evidence of a current prostate disorder, so such a discussion is no longer necessary. 

The Court also stated that the Board's reasons for rejecting some medical opinions and accepting others were flawed.  Specifically, the Court stated that the Board mischaracterized private medical opinions submitted by the Veteran as "equivocal, speculative, general or inconclusive." 

The November 2007 decision also stated that "the Board must analyze whatever prostate condition is identified . . . and determine whether there is a nexus to the symptoms clearly reflected on the separation examination."  See the memorandum decision, page 6. 

Finally, the Court stated "in view of the favorable medical evidence included in the record, the Board was obligated to discuss the benefit of the doubt rule, which the Board's decision does not even mention."  See the November 2007 Court decision, page 6. 

As was noted in the Board's January 2006 decision, in and of itself, the service treatment records do not indicate that a prostate problem existed.  However, a number of post-service private medical statements indicate that the symptoms exhibited in 1965 may have been manifestations of a prostate problem. 

The evidence in support of a conclusion that there were prostate problems in service includes the aforementioned September 2000 statement from M.W.S., M.D, and the November 2001 statement from P.M., M.D. 

In its November 2007 decision, the Court stated that the Board's January 2006 decision failed to address "a major piece of evidence that appears, on the whole, to be favorable to the [veteran's] claim."  Specifically, the Court noted that the veteran submitted a medical treatise entitled 'Chronic Prostatitis' by Dr. G.A.P. which "sets forth the problems in diagnosing and treating that condition.  The treatise further sets forth symptoms of that condition including low backache, burning and frequency of urination, and pus or blood cells in the urine, all of which are manifest in various medical reports of record."

However, in contrast to the above-mentioned medical evidence are various statements which reject the possibility of any prostatitis in service.  These statements include an August 2001 VA examination report, wherein the examiner opined that "the blood in the urine in 1965 in the service has nothing to do with" the Veteran's then diagnosed benign prostatic hypertrophy.  The VA examiner specifically cited to an August 2000 urology consult which indicated that the Veteran never had prostatitis but instead "had increased sympathetic tone at the bladder neck..." 

In June 2005 and July 2005, in addenda to the report of a January 2005 VA examination, a VA physician concluded that there was no evidence in the service treatment records or in the Veteran's claims file to support a diagnosis of chronic prostatitis in service, and that it was "highly unlikely" that he had, or acquired, or was treated for, chronic prostatitis while in the service. 

The Court's November 2007 decision stated that the Board should obtain a medical opinion that contains a "comprehensive review of the entire record by a medical professional qualified to assess the conflicting medical evidence."  Consequently, the September 2008 IME opinion was obtained, which noted that the medical understanding of prostatitis has changed over time and while each of the above-mentioned opinions and the 1962 treatise were correct at the time they were written, modern medical understanding indicates that "the weight of the evidence is against an onset of" chronic prostatitis during the veteran's military service.  

The January 2012 VHA opinion reiterated this assertion by indicating that the 1962 article referred to by the Veteran is outdated and many of the statements made in this article have since been shown to be untrue.  This VHA opinion also concluded that the MH seen in 1965 was not a herald of the future development or the presence at the time of Category III prostatitis, and there is no known correlation between either MH or CPPS in one's youth and the development of BPH later in life. 

With respect to the private medical opinions of Drs. M.W.S. and P.M., the Board stated in January 2006 that these opinions were equivocal.  In the November 2007 decision the Court stated that this characterization was incorrect. 

Dr. M.W.S. specifically stated: "The [veteran] feels very strongly that his prostatitis symptoms began while he was in the service but I told him in my review of the records I would not be able to assert definitely that this was the case."  Dr. M.S. further stated that "in view of subsequent events and subsequent diagnoses, [the veteran] could certainly have had the beginnings of prostatitis in 1965, but there is not enough evidence in my opinion that I would be comfortable to state that this was my opinion..." [Emphasis added by the Board.]  Dr. M.S. requested that the case be sent to an urologist in the hopes that "a urologist would feel comfortable in asserting whether or not this prostatitis began while in the service."  [The Board has done so.] 

With respect to the opinion of Dr. P.M., the Court stated that this opinion indicates that "in . . . the absence of kidney ailments since [the findings of hematuria], the prostate is the most likely source of the red blood cells detected in the separation examination."

In November 2001, Dr. P.M. stated: "If indeed [glomerulopathy] did not appear [during subsequent blood and/or urine tests following military service] then we are back to the possible role of [the] prostate and/or essential hypertension as a contributing factor [to hematuria] and one cannot say for certain at this time that the prostate was completely ruled out on [the] discharge exam."  Dr. P.M. further stated that prostatitis was diagnosed after service and while "the timing of the onset in this case is the problem . . . one cannot rule out the 1965 findings."  Accordingly, Dr. P.M. does not indicate that the Veteran's prostate is the "most likely" source of the red blood cells but that it could not be completely eliminated as a potential source. 

Both physicians, although suggesting that the hematuria which was identified in service might have represented the onset of prostatitis, were hardly confident of such conclusion.  Dr. M.S. in essence begged off of conclusion, and Dr. P.M. identified the Veteran's hypertension as another potential source of the hematuria.  These opinions, although undoubtedly evidence in the Veteran's favor, must be evaluated in light of the other medical opinion evidence in the record. 

In contrast to the above-mentioned medical opinions are the conclusions of the VA examiners.  As was noted in the Board's January 2006 decision, these examiners "specifically and definitively reject[ed] the notion that the veteran had prostate problems in service."  In particular, the January 2005 VA examiner, in a July 2005 addendum, stated that patients with chronic prostatitis may have no symptoms other than a finding of bacteriuria or have complaints typical of a urinary tract infection.  In this case, the Veteran displayed hematuria, not bacteriuria and he did not have any genitourinary symptoms.  Therefore the VA examiner concluded that "it is highly unlikely that he had or acquired or was treated for chronic prostatitis while in the service." 

Similarly, the August 2001 VA examiner stated that the blood found in the Veteran's urine in 1965 "has nothing to do with the veteran's now diagnosed prostate disorder." 

In its November 2007 decision, the Court stated that the Board should obtain an opinion from a medical professional qualified to assess this conflicting evidence.  In response, the Board obtained the September 2008 IME opinion of Dr. J.S.  This seven page opinion appears to have been exhaustively researched, with footnoted references to several medical journals. 

Dr. J.S. indicated that that, while each of the above-mentioned opinions were "correct in their unique observations at their respective time", the medical knowledge surrounding prostatitis has developed over time and a review of the record indicates that the Veteran did not have prostatitis in service. 

Dr. J.S. acknowledged that Dr. P.M. was correct to state that "the prostate was not completely ruled out on discharge."  However, Dr. J.S. continued to state that "neither was the posterior urethra, bladder, or for that matter a stone.  In addition, there were no specific signs clinically to point to the prostate[,] and the patient gave no antecedent history of GU problems, specifically regarding the lower urinary tract." 

With respect to the 1962 medical treatise submitted by the Veteran, Dr. J.S. noted that between 1960 and 1980 "medical students, residents and urologists were taught that prostatitis was an infections disease and difficult to treat."  Under the current medical understanding "we know . . . that most conditions labeled prostatitis [are] not infectious, but inflammatory and may involve a resetting of muscle and pain fiber signals throughout the pelvic region. These can manifest as pain or aching in the testicle, rectum, bladder and even the back and groin area.  Known today as chronic prostatitis / chronic pelvic pain syndrome (CP/CPPS), it is NOT associated with infection . . .as described by [the treatise]."  [Emphasis by the IME.]  Dr. J.S. stated that the treatise the Veteran submitted is "a visible explanation for a poorly understood condition . . . held for two decades . . . the theory is incorrect." 

Dr. J.S. noted that "CP/CPPS is characterized by pelvic or perineal pain without evidence of urinary tract infection, lasting longer than 3 months as the key symptom. Symptoms may wax and wane."  He also stated that "CPPS can manifest itself in many ways from pelvic soreness to hemorrhoids. Many symptoms are brought on in fact by anxiety. As one may develop a tension headache from stress, others develop pelvic pain as a somatic manifestation of the same stressors. These are some of the symptoms our veteran has had." 

With respect to the opinions of the January 2005 VA examiner and the August 2000 consulting VA urologist, Dr. J.S. noted that the August 2000 urologist's findings of bladder neck obstruction were consistent with a test performed 22 years prior; and that prostatic hypertrophy diagnosed in January 2005 is a common condition of men of the Veteran's age.  Dr. J.S. agreed with these diagnoses. 

In opining on whether the Veteran's prostatitis developed during service, Dr. J.S. stated that the weight of the evidence is against an onset of chronic prostatitis during the Veteran's period of service in that there was no evidence of antecedent symptomatology prior to the day of his discharge physical and that there were insufficient manifestations to identify the disease during the Veteran's military service. 

In October 2008, the Veteran provided a response to Dr. J.S.'s opinion in what amounts to little more than an ad hominem attack on the IME, a Professor of Urology at a respected university, who he characterized as "a highly educated idiot".  

With regard to the January 2012 VHA opinion, as noted above, this physician essentially reiterated the September 2008 IME opinion by indicating that the 1962 article referred to by the Veteran is outdated and many of the statements made in this article have since been shown to be untrue.  This VHA opinion also concluded that the MH seen in 1965 was not a herald of the future development or the presence at the time of Category III prostatitis, and there is no known correlation between either MH or CPPS in one's youth and the development of BPH later in life. 

The Board affords minimal probative weight to the medical treatise submitted by the Veteran which is now more than forty years old and has been described consistently by the IME and the VHA opinions as no longer representing the current medical understanding of prostatitis. 

In summary, the medical opinions submitted by the Veteran, although weakly suggesting that his prostate problems may have occurred in service, are substantially outweighed by the other medical opinions, in particular that of the IME opinion, which indicated that the hematuria in service had nothing to do with the Veteran's prostate and that his prostate condition developed later, and the VHA opinion, which indicated that the MH seen in 1965 was not a herald of the future development or the presence at the time of Category III prostatitis, and there is no known correlation between either MH or CPPS in one's youth and the development of BPH later in life.  These opinions appear to be congruent with the clinical evidence.  No prostate condition was in fact identified in service or for a number of years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability]. 

Therefore, based on a complete review of the claims file, the Board finds that the preponderance of the medical evidence does not reflect that the Veteran has a current prostate disability, to include chronic prostatitis and BPH, that was caused or aggravated by his active duty service.  As such, service connection cannot be granted on a direct basis under Shedden.  See Shedden, supra.

The Board notes that the Court issued a Memorandum Decision in March 2011, which noted the Veteran's arguments that the September 2008 IME opinion was inadequate to enable the Board to formulate an adequate statement of reasons or bases as to whether the Veteran was entitled to service connection by continuity of symptomatology, and that the Board erred in the December 2008 decision by failing to adjudicate a claim for prostatic hypertrophy that was manifest in the evidence. 

In this regard, the Court detected no error in the Board's analysis in determining that the evidence of record fails to establish that it is at least as likely as not that the Veteran incurred chronic prostatitis in service.  The Court also detected no error in the Board's conclusion that "there were insufficient manifestations to identify the disease [chronic prostatitis] during the veteran's military service".

However, the Court noted that the Veteran may also establish service connection by chronicity or by continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Specifically, the Court noted that the fact that in-service symptoms may not suffice to definitively establish a diagnosis in retrospect does not eliminate the possibility that those symptoms were a precursor to a later-diagnosed condition, the link being established by a continuing pattern of identical or similar symptoms. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) concerning continuity of symptomatology.  

In this regard, the Board acknowledges that the Veteran was noted as having hematuria in service, and medical treatment records from 1966 indicate that he had transient hematuria and lower back pain.  The September 2008 IME opinion notes that CP/CPPS can manifest in back pain and in bladder pain for which the Veteran was seen in 1970.  This opinion described symptoms associated with the Veteran's CP/CPPS diagnosis and stated that these are some of the symptoms the Veteran has had.  The examiner later opined that the Veteran has no doubt developed symptoms compatible with the above-stated diagnosis.  The IME twice stated that CP/CPPS is a diagnosis of exclusion, which suggests that the diagnosis flows from symptoms unexplained by other conditions.  In the March 2011 Memorandum Decision, the Court indicated that it is therefore unclear how there could not be a nexus between this diagnosis and the post-service symptoms.

Additionally, the Board notes that M.S.W., M.D. indicated in September 2000 that, while the Veteran displayed symptoms of prostatitis in 1966, there was not enough evidence available to definitively assert that the Veteran's prostatitis began during his military service.  This physician did note, however, that hematuria was noted on the Veteran's "discharge exam in 1965, and it is possible in view of subsequent events and subsequent diagnoses, that [the Veteran] could certainly have had the beginnings of prostatitis in 1965." 

However, with regard to a possible nexus between the Veteran's currently diagnosed prostate conditions and his post-service symptomatology, the Board notes that, while the Veteran be competent to describe his symptoms, he is not necessarily competent to attribute such symptoms to a specific underlying pathology.  Here, while some of the lay and medical evidence of record does suggest the possibility that his reported symptoms could have been related to his claimed disabilities, as discussed above, the preponderance of the medical evidence of record ultimately weighs strongly against finding that the Veteran's symptomatology was a manifestation of a prostate disability that began during service and has continued since that time. 

As noted, during an August 2001 VA examination, an examiner noted that the blood in the urine in 1965 in the service has nothing to do with the Veteran's now diagnosed benign prostate hypertrophy.  The January 2005 opinion acknowledged that an internal medicine consult noted that the Veteran never had any GU tract problems in service.  The September 2008 IME opinion indicated that there was no evidence of antecedent symptomatology prior to the day of discharge.  It was further noted that, while he has no doubt developed symptoms compatible with the above-stated diagnosis, there was no prior established pattern.

In the March 2012 VHA opinion, the urologist considered all of the Veteran's reported symptoms during and since service, specifically noting the complaints of hematuria found in service, and the back pain and voiding problems reported following service.  As noted, the urologist concluded that, while the Veteran claimed to have to had multiple generalized, non-urologic symptoms shortly after discharge from the service, the Veteran voiced no urologic complaints during his time in service.  The urologist acknowledged that the Veteran clearly had intermittent MH in service, but explained why he found no evidence of a urological cause for the symptom.  As discussed in detail above, he urologist also discussed the back pain, particularly in regard to explaining the outdated nature of the 1962 article written by G.A.P., M.D.  The urologist also explained that the first record demonstrating any urologic problem was from March 1970, where he was given the diagnosis of "acute cystitis and urethritis".  There was no documented physical examination or laboratory studies included in the records to explain how this diagnosis was reached.  He had a negative IVP at that time at that time.  There would be no further evidence of urologic complaints until a diagnosis of "nonspecific urethritis" in September 1977.  The urologist discussed extensively various possible etiologies of the Veteran's complaints during service, and the years following service, and ultimately concluded that those symptoms do not establish a relationship between those symptoms and the chronic prostatitis that was diagnosed after service or current BPH.

Therefore, while the evidence of record reflects that the Veteran had complaints of transient hematuria and lower back pain since 1966, the preponderance of the evidence does not reflect that the Veteran had symptoms relating to a prostate disability of any kind or urologic symptoms in service and continuously following service.  As such, service connection may not be established for a prostate disability of any kind, to include chronic prostatitis and BPH via continuity of symptomatology under 38 C.F.R. § 3.303(b). 

Additionally, the Board notes that the Court indicated in the March 2011 Memorandum Decision that the issue of service connection for BPH must be considered.  As discussed in detail above, service connection for BPH was considered by the January 2012 VHA examiner and has been considered in this decision.  

The Board acknowledges the Veteran's contentions that he has a current prostate disability as a result of his active duty service.  However, the most probative medical evidence of record on the matter does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, he has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the Board places more probative value on the September 2008 IME opinion and the January 2012 VHA opinion from the competent medical professionals than the Veteran's lay assertions.   

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a prostate disability, to include chronic prostatitis and BPH.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a prostate disability, to include chronic prostatitis and BPH is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


